Citation Nr: 9933089	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  His awards and decorations include the Purple 
Heart Medal.  


FINDINGS OF FACT

1. Service connection for a low back disability on a direct 
basis was denied in an unappealed rating decision in October 
1993.

2.  Evidence received subsequent to the October 1993 rating 
decision bears directly on the matter at hand and is so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.

3. There is no competent medical evidence of a nexus between 
the back symptomatology treated in service and the current 
low back disability.

4.  Service connection is in effect for the residuals of a 
gunshot wound of the left flank, evaluated as 10 percent 
disabling, and for the residuals of a gunshot wound of the 
right abdomen, evaluated as 10 percent disabling.

5. There is no competent medical evidence of a nexus between 
service-connected disabilities and the current low back 
disability.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision is final; new and 
material evidence to reopen the claim of service connection 
for a low back disability has been submitted. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302 (1999).

2.  The claim of service connection for a low back disability 
on a direct basis is not well-grounded. 38 U.S.C.A. § 5107 
(West 1991). 

3.  The claim of service connection for a low back disability 
on a secondary basis is not well-grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records for the veteran show that in November 
1966 the veteran reported that he first hurt his back while 
on an operation and he jumped off a hill and was evacuated to 
the 1st Medical Battalion.  The second time he was standing 
on another person's shoulder, turning off a light when he 
felt dizzy and fell, hitting his back.  Examination showed 
some tenderness and restricted lateral movement and the 
impression was muscle strain.  He received duty restriction 
and medication.  When seen several days later, the veteran 
reported improvement, and light duty was continued for 
another week.  At the end of November there was no restricted 
motion, and improvement continued.  His medication was 
continued.  The veteran was seen again the first of December 
1966 complaining of lower back pain.  It was noted that he 
"fell over an edge of hill while on patrol last evening."  
Muscle spasm and restricted motion was noted.  There was no 
neurologic defect noted.  The impression was acute back 
strain.  Medication and a bed board were prescribed.  His 
commanding officer requested evaluation as to fitness with a 
line company.  

Orthopedic evaluation was preformed December 2, 1966.  It was 
noted that the veteran reported that the pain radiated "up" 
the back and not into the legs.  It was noted that he stated 
that he had back problems since high school.  Physical 
examination showed some muscle spasm, limited motion and 
hyperactive DTR's (deep tendon reflexes).  X-rays showed no 
abnormality.  It was thought that further evaluation was 
desirable due to muscle tenderness and hyperactive DTR's.  He 
was hospitalized from December 3rd to the 10th, with bed rest, 
muscle relaxants and mild sedation.  He had some complaints 
but was returned to full duty.  The diagnosis was lumbo-
sacral strain.  

Medical records associated with the gunshot wound injury of 
the left flank and abdomen sustained by the veteran in March 
1967 make no reference to any injury to the spine.  When 
examined for release from active duty in February 1968 there 
were not complaints or findings of a chronic back disorder.  

When the veteran originally filed for disability benefits in 
June 1968 he made no reference to his back, and showed 
employment as a warehouseman.  When examined by the VA in 
November 1968, there was no reference to the veteran's back, 
and it was noted that he lifted a great deal as a 
warehouseman.  The veteran was hospitalized with abdominal 
complaints in March 1985.  At that time there were no 
recorded back complaints, or findings, and no reference to 
the back in medical history provided by the veteran.  There 
was an opinion in July 1985 that the veteran had weakening of 
the rectus abdominis, left belly but no other defects that 
could account for his recurrent abdominal pain.  The veteran, 
in a statement in August 1985, noted abdominal problems 
associated with lifting and straining associated with his 
job.  He made no reference to his back.  In September 1985 
the veteran filed a claim for post-traumatic stress disorder, 
and Agent Orange exposure.  He continued his abdominal 
complaints when doing any kind of heavy labor, in November 
1985.

The veteran, in hearing testimony in January 1987, concerning 
his abdominal complaints when working, made no reference to 
his back.  

There was received in March 1991 a statement from the veteran 
concerning back injury in service and current degenerated 
disc.  Accompanying the statement were copies of service 
medical records showing his back complaints in service.

History recorded for clinical purposes on VA psychiatric 
examination in January 1991, noted an injury at work in 1987, 
requiring back surgery in 1990.  Additional psychiatric 
evaluation in April 1991, noted the on the job back injury 
with corrective surgery.

Service connection for a low back disability was denied by 
the RO in October 1993 on the basis that a chronic low back 
condition had not had its onset in service. A timely appeal 
of this decision was not received.  

Psychological evaluation in March 1996 noted that the veteran 
stated that while working for a school district he hurt his 
back and was out of work for several years.  Eventually he 
was retrained through state vocational rehabilitation as a 
data entry clerk; however he returned to manual labor.  

VA outpatient clinic records for the veteran from May to 
November 1996, show complaints of chronic low back pain in 
April 1996, and evaluation in May 1996.  It was recorded that 
he had complaints of low back pain since he fell over a cliff 
in 1966.  He re-injured himself when he fell off a step 
ladder in June 1986, with subsequent surgery.  

A magnetic image of the lumbar spine in June 1996 showed mild 
post-surgical changes at L5-S1 level with an apparent right 
partial laminectomy at that level; and mild multilevel 
degenerative changes of the lumbar spine, without significant 
narrowing of the spinal canal or neuroforamina.  X-rays 
studies of the lumbar spine in June 1996 were interpreted as 
showing mild degenerative disk disease of L2 upon L3 with no 
bone pathology.

Received in support of the veteran's claim in November 1996 
were copies of private clinical records showing MRI (magnetic 
resonance imaging) of the lumbar spin in May 1991 and June 
1992.  The study in 1991 showed herniation of L5-S1 nucleus 
pulposus, and in 1992 persistent degenerative disc disease at 
L2-3 with mild generalized disc bulge, and post-surgical 
changes at L5-S1.  

The veteran in a statement in November 1996, reported that 
the injuries to his back in service weakened his back, 
causing the injury in 1986.

VA outpatient clinic records for the veteran in 1996 show 
complaints of back pain.

The veteran, in a statement in March 1997, asserted that the 
serious muscle injury to his abdomen caused the back muscles 
to work harder, and thus his back condition is secondary to 
the service-connected residuals of gunshot wound.  He also 
provided a written account of back injuries in service, 
starting with November 16, 1966 when he slipped and fell over 
some big rocks, landing on his back, while carrying ammo 
cans, pack and rifle.  The corpsman told him he had a slipped 
disc and should be medi-vaced, and he was told he had back 
strain..  On December 11, 1966, while on night patrol, he 
lost his footing in a fog and fell down a hill and landed 
hard on his back.  He had to spend the night in the field and 
the next day he was carried back and given an injection to 
lessen his pain.  He was told he had lumbo-sacral strain at 
the first aid center.  The veteran also reported that the 
gunshot wound injuries weakened his abdominal muscles and the 
back injuries weakened his back muscles.  

The veteran was provided a VA examination of his back in 
December 1997.  He recounted his back injuries in service 
with constant pain in the back every since.  He noted right 
leg numbness prior to his surgery in 1991, and his back 
problems since then.  The diagnosis was early degenerative 
arthritis of the lumbar spine causing low back pain, non-
radiating.  In a February 1998 addendum to the December 1997 
examination, it was opined that the examiner doubted the 
veteran has back pain due to previous gunshot wound.  That 
injury was mostly soft tissue.  It was also noted that the 
veteran had other injuries including a fall which could have 
caused injury to the disc and start progressive degenerative 
changes resulting in back pain.


Analysis

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

The Board finds that the report of the VA examination in 
December 1997, with the February 1998 examiner's opinion, is 
new and material as it of such significance that it must be 
considered to fairly decide the veteran's claim.

A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1999).

Service medical records show that the veteran was treated and 
hospitalized following apparent minor back injuries in 
service, and current medical records show degenerative 
disease of the lumbar spine since.  Thus, the first 2 
elements of a well-grounded claim have been satisfied. 
Caluza.

In regard to the contention by the veteran of continuity of 
symptoms after service, the record does not support that 
position.  No chronic back disability was demonstrated in 
service.  The back problems noted therein were apparently 
acute as not low back pathology was found on separation 
examination in 1968.  While the claimant is competent to 
describe symptoms perceptible to a lay party, he is not 
competent to associate them with an underlying disability 
that is not perceptible to a lay party.  In this instance, no 
back disability has been diagnosed that a lay party could 
perceive.  Accordingly, the claimant can not well ground his 
claim by virtue of chronicity or continuity of 
symptomatology.  Savage, supra.  The veteran made no mention 
of a back problem at the time of his original claim for 
disability benefits in 1968, or again in his claim in 1985. 
It is noteworthy that while the veteran claims that weakened 
abdominal muscles caused the current back problem, this is 
not reflected in his testimony and clinical records in 1985.  
The first post-service reference to a back condition was in 
1991, after on the job injury and surgery.  It is also 
noteworthy that the veteran has not provided any clinical 
records associated with the job injury in 1986.  

The medical opinion provided by the VA physician in February 
1998 rules out any relationship between the service-connected 
residuals of gunshot wound and the post-service back 
disability. The examiner, however, did note that other 
injuries including a fall "could" have caused injury to the 
disc and started progressive degenerative changes resulting 
in back pain.  While the physician does not single out any 
particular fall, either in service or post-service, even if 
he had indicated a specific fall or falls in service, the 
claim would still not be well-grounded.  By using the term 
"could" without supporting clinical data or other 
rationale, the opinon simply is too speculative in order to 
provide the degree of certainty required for medical nexus to 
service.  Bloom v. West, 12 Vet. App. 185 (1999).  In the 
absence of competent medical evidence of a nexus between a 
current low back disability and either the back 
symptomatology in service or the residuals of the inservice 
gunshot wound, the claim, both on a direct and a secondary 
basis, is not well-grounded and must be denied.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the basis of no new and material evidence, and secondary 
service connection, whereas the Board finds that the 
appellant did not meet his initial burden of submitting a 
well-grounded claim on either direct incurrence or a 
secondary basis.  Since the appellant did not meet his 
initial burden, however, his claim is inherently implausible 
such that any error by the RO is harmless and he is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).




ORDER

Service connection for a low back disability, both on a 
direct incurrence and a secondary basis, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

